              Case 2:20-cv-00111-RAJ Document 96 Filed 03/24/20 Page 1 of 5




 1                                                                      Hon. Richard A. Jones

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
      STATE OF WASHINGTON, et al.,                      CASE NO. 2:20-cv-00111-RAJ
 7
                                                        ORDER REGARDING
                               Plaintiff(s),            FRCP 26(f) CONFERENCE,
 8
                v.                                      INITIAL DISCLOSURES,
 9                                                      AND JOINT STATUS REPORT
     UNITED STATES DEPARTMENT OF
10   STATE, et al.,
11                             Defendant(s).
12                                I. INITIAL SCHEDULING DATES
13
           The Court sets the following initial case scheduling deadlines:
14
           Deadline to Conduct FRCP 26(f) Conference:              April 7, 2020
15
           Deadline to Exchange Initial Disclosures
16
           Pursuant to FRCP 26(a)(1)
17         (Initial Disclosures are not to be filed):              April 14, 2020

18         Deadline to File Combined Joint Status Report
           and Discovery Plan as Required by FRCP 26(f)
19         and Local Civil Rule 26(f):                             April 21, 2020

20         The deadlines above may be extended only by the Court. Any request for an
21 extension of these deadlines should be made by email to Victoria Ericksen, Courtroom
     Deputy, at victoria_ericksen@wawd.uscourts.gov. The parties who have already
22
     appeared in this matter are required to meet and confer before contacting the Court to
23
     request an extension.


     ORDER REGARDING FRCP 26(f) CONFERENCE,
     INITIAL DISCLOSURES, AND JOINT STATUS REPORT - 1
                 Case 2:20-cv-00111-RAJ Document 96 Filed 03/24/20 Page 2 of 5




 1          If this case involves claims which are exempt from the requirements of FRCP

 2 26(a) and 26(f), please notify Victoria Ericksen, Courtroom Deputy, at
     victoria_ericksen@wawd.uscourts.gov.
 3
                        II. JUDGE-SPECIFIC PROCEDURAL INFORMATION
 4
            Counsel and pro se parties are directed to review Judge Jones’ chambers
 5 procedures at http://www.wawd.uscourts.gov/judges/jones-procedures. Counsel and pro

 6 se parties are expected to abide by the requirements set forth therein. Failure to do
     so may result in the imposition of sanctions.
 7
            Links to Local Rules, Electronic Filing Procedures for Civil and Criminal Cases,
 8
     court forms, instruction sheets, and General Orders, can be found on the Court’s website
 9 at www.wawd.uscourts.gov.

10                       III. JOINT STATUS REPORT & DISCOVERY PLAN

11          All counsel and any pro se parties are directed to confer and provide the Court
     with a combined Joint Status Report and Discovery Plan (the “Report”) by
12
     April 21, 2020. This conference shall be by direct and personal communication, whether
13
     that be a face-to-face meeting or a telephonic conference. The Report will be used in
14 setting a schedule for the prompt completion of the case. It must contain the following

15 information by corresponding paragraph numbers:
            1.       A statement of the nature and complexity of the case.
16
            2.       A proposed deadline for joining additional parties.
17
            3.       The parties have the right to consent to assignment of this case to a full
18 time United States Magistrate Judge, pursuant to 28 U.S.C. §636(c) and Local Rule MJR

19 13, to conduct all proceedings. The Western District of Washington assigns a wide range
     of cases to Magistrate Judges. The Magistrate Judges of this district thus have significant
20
     experience in all types of civil matters filed in our court. The parties should indicate
21
     whether they agree that the Honorable Michelle L. Peterson may conduct all proceedings
22 including trial and the entry of judgment. When responding to this question, the parties

23 should only respond "yes" or "no.” Individual party responses should not be provided.



     ORDER REGARDING FRCP 26(f) CONFERENCE,
     INITIAL DISCLOSURES, AND JOINT STATUS REPORT - 2
                 Case 2:20-cv-00111-RAJ Document 96 Filed 03/24/20 Page 3 of 5




 1 A "yes" response should be indicated only if all parties consent. Otherwise, a "no"

 2 response should be provided.
            4.       A discovery plan that states, by corresponding paragraph letters (A, B, etc.),
 3
     the parties’ views and proposals on all items set forth in Fed. R. Civ. P. 26(f)(3), which
 4
     includes the following topics:
 5                   (A)    the exchange of initial disclosures;
 6                   (B)    subjects, timing, and potential phasing of discovery;
                     (C)    electronically stored information;
 7
                     (D)    privilege issues;
 8
                     (E)    proposed limitations on discovery; and
 9                   (F)    the need for any discovery related orders.
10          5.       The parties’ views, proposals, and agreements, by corresponding paragraph

11 letters (A, B, etc.) on all items set forth in Local Civil Rule 26(f)(1), which includes the
     following topics:
12
                     (A)    prompt case resolution;
13
                     (B)    alternative dispute resolution;
14                   (C)    The existence of any related cases pending in this or other
                            jurisdictions and a proposal for how to handle them;
15
                     (D)    phasing of motions;
16                   (E)    preservation of discoverable information;
17                   (F)    Model Protocol for Discovery of ESI; and

18                   (G)    alternatives to Model Protocol.
            6.       The date by which discovery can be completed (must be at least 120 days
19
     prior to the proposed trial date).
20
            7.       Whether the case should be bifurcated by trying the liability issues before
21 the damages issues, or bifurcated in any other way.

22          8.       Whether the parties intend to utilize the Individualized Trial Program set
     forth in Local Civil Rule 39.2 or any ADR options set forth in Local Civil Rule 39.1.
23



     ORDER REGARDING FRCP 26(f) CONFERENCE,
     INITIAL DISCLOSURES, AND JOINT STATUS REPORT - 3
                 Case 2:20-cv-00111-RAJ Document 96 Filed 03/24/20 Page 4 of 5




 1          9.       Any other suggestions for shortening or simplifying the case.

 2          10.      The date the case will be ready for trial. The Court expects that most civil
     cases will be ready for trial within a year after filing the Joint Status Report and
 3
     Discovery Plan.
 4
            11.      Whether the trial will be jury or non-jury.
 5          12.      The number of trial days required.
 6          13.      The names, addresses, and telephone numbers of all trial counsel.
            14.      The dates on which trial counsel may have complications to be considered
 7
     in setting a trial date.
 8
            15.      The dates on which each and every non-governmental corporate party filed
 9 its corporate disclosure statement pursuant to FRCP 7.1 and LCR 7.1.

10          16.      If, on the due date of the Report, all defendant(s) or respondent(s) have not

11 been served, counsel for the plaintiff shall advise the Court when service will be effected,
     why it was not made earlier, and shall provide a proposed schedule for the required FRCP
12
     26(f) conference and FRCP 26(a) initial disclosures.
13
            If the parties are unable to agree on any part of the Report, they may answer in
14 separate paragraphs. No separate reports are to be filed.

15                                     IV. PRIVACY POLICY
            Pursuant to LCR 5.2(a), parties are to redact the following information from
16
     documents and exhibits before they are filed with the Court:
17
                  • Dates of Birth − redact to the year of birth, unless deceased.
18                • Names of Minor Children − redact to the initials, unless deceased or
19                   currently over the age of 18.

20                • Social Security or Taxpayer ID Numbers − redact in their entirety.
                  • Financial Accounting Information − redact to the last four digits.
21
                  • Passport Numbers and Driver License Numbers − redact in their entirety.
22
     ///
23 ///



     ORDER REGARDING FRCP 26(f) CONFERENCE,
     INITIAL DISCLOSURES, AND JOINT STATUS REPORT - 4
              Case 2:20-cv-00111-RAJ Document 96 Filed 03/24/20 Page 5 of 5




 1                                 V. PLAINTIFF'S RESPONSIBILITY

 2          This Order is issued at the outset of the case, and a copy is sent by the clerk to
     counsel for plaintiff (or plaintiff, if pro se) and any defendants who have appeared.
 3
     Plaintiff's counsel (or plaintiff, if pro se) is directed to serve copies of this Order on all
 4
     parties who appear after this Order is filed. Such service shall be accomplished within ten
 5 (10) after each appearance. Plaintiff's counsel (or plaintiff, if pro se) will be responsible

 6 for starting the communications needed to comply with this Order.

 7
               VI. EARLY SETTLEMENT CONSIDERATION AND NOTIFICATION
 8
            If settlement is achieved, counsel shall immediately notify Victoria Ericksen,
 9 Courtroom Deputy, at victoria_ericksen@wawd.uscourts.gov.

10          The parties are responsible for complying with the terms of this Order. The Court

11 may impose sanctions on any party who fails to comply fully with this Order.

12
            DATED: March 24, 2020.
13

14                                                       A
15                                                       The Honorable Richard A. Jones
                                                         United States District Judge
16

17

18

19

20

21

22

23



     ORDER REGARDING FRCP 26(f) CONFERENCE,
     INITIAL DISCLOSURES, AND JOINT STATUS REPORT - 5
